Filed 2/18/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 25







In the Interest of G.L.D.		



Brian D. Grosinger, 

Assistant State’s Attorney, 		Petitioner and Appellee



     v.



G.L.D.,                                                                                   Respondent and Appellant







No. 20150226







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 Second Avenue N.W, Mandan, N.D. 58554, for petitioner and appellee; submitted on brief.



Gregory I. Runge, 1983 East Capitol Avenue, Bismarck, N.D. 58501, for respondent and appellant; submitted on brief.

Interest of G.L.D.

No. 20150226



Per Curiam.

[¶1]	
G.L.D. appeals from a district court order entered on remand denying his petition for discharge from civil commitment as a sexually dangerous individual.  G.L.D. argues the district court erred in finding there was clear and convincing evidence that he is likely to engage in further acts of sexually predatory conduct which would constitute a danger to the physical or mental health of others and that he has serious difficulty in controlling his behavior.  We summarily affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]
	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner